'In a negligence action to recover damages for injury to person and property and for loss of services, etc., defendants appeal from a judgment of the Supreme Court, Nassau County, entered September 22, 1965, in favor of plaintiffs upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were considered. In our opinion, there were insufficient facts upon which the jurors could determine the vital question of “right of way.” The record is not clear as to which of the drivers entered the intersection first or as to whether they entered the intersection at approximately the same time so as to make applicable either subdivision (a) or subdivision (b) of section 1140 of the Vehicle and Traffic Law. Under these circumstances, it was not established that plaintiff Mrs. Veiga had the right of way and had the right to assume that defendant Mrs. Friedlander would concede the right of first crossing at the intersection (Healy v. Rennert, 9 N Y 2d 202). On the issue of contributory negligence, a question of fact was properly presented for the jury.
Ughetta, Acting P. J., Hill and Rabin, JJ., concur;